FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50251

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01276-ODW

  v.
                                                 MEMORANDUM *
FERNANDO RAMIREZ-MENDOZA,
a.k.a. Fernando M. Ramirez, a.k.a. Jesus
Ramirez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Fernando Ramirez-Mendoza appeals from his guilty-plea conviction and

12-month and 1-day sentence for being an illegal alien in possession of firearms, in




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 18 U.S.C. § 922(g)(5)(A). Pursuant to Anders v. California, 386 U.S.
738 (1967), Ramirez-Mendoza’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Ramirez-Mendoza the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Ramirez-Mendoza waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal five specified issues related to his sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to Ramirez-Mendoza’s plea or

any sentencing issue outside the scope of the appeal waiver. We therefore affirm

as to those issues. We dismiss the remainder of the appeal in light of the valid

appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                     11-50251